Citation Nr: 0732573	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-29 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel






INTRODUCTION

The veteran had active service from March 1946 to January 
1948.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. M21-1, Part VI, 7.21(d)(1).  The most common disease 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, and mesotheliomas of pleura and peritoneum, 
lung cancer and cancers of the gastrointestinal tract.  M21-
1, Part VI, 7.21(a)(1).  The clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease. M21-1, Part VI, 7.21(c).  Some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc. M21-1, Part VI, 7.21(b)(1).  The 
relevant factors discussed in the manual must be considered 
and addressed by the Board in assessing the evidence 
regarding an asbestos related claim.  See VAOPGCPREC 4-2000.  

The appellant contends that he has respiratory problems due 
to exposure to asbestos during service.  The veteran's 
service records reflect that his military occupational 
specialties in the United States Navy included Electrician's 
Mate, third class and Fire Control Man.  His service 
personnel records reflect that he served aboard a ship.  
Based on the foregoing factors, the RO concluded that 
exposure to asbestos was highly probable.  Therefore, the 
only issue is whether the conceded exposure to asbestos 
resulted in any current disability

There is no medical evidence currently of record with respect 
to whether or not the veteran has a pulmonary disability 
which resulted from the reported exposure to asbestos.  
Significantly, however, the veteran has reported in a letter 
dated in March 2006 that he was found to have asbestosis by 
both VA and private medical care provides.  Additional 
efforts should be made to obtain the records to which the 
veteran referred.  

The Board also notes that the Veterans Claims Assistance Act 
(VCAA) requires that the VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
When the medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  See Littke v. Derwinski, 1 
Vet. App. 90 (1991).  In light of the conceded exposure to 
asbestos in service, the Board concludes that a medical 
opinion is required to determine whether there is a nexus 
between any current respiratory disorder and the reported 
asbestos exposure in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain 
copies of all VA and private medical 
records, to which the veteran referred in 
his March 2006 letter, to includes 
records from VA medical facilities in 
Orlando, Rockledge, Palm Beach, 
Okeechobee, and Gainesville, Florida.  In 
the event that any identified records are 
not obtained, the RO should comply with 
the notice provisions of the VCAA.

2.  The veteran should then be afforded 
another VA respiratory examination by a 
pulmonary specialist.  The claims folder 
should be made available to the examiner 
for review.  The examination report 
should include a summary of the relevant 
history.  The examination should include 
a chest X-ray.  The radiology report and 
the actual chest X-ray should be made 
available to the VA examiner for review.  
The examiner should offer an opinion as 
to whether any abnormality which is found 
on examination and/or on X-ray is 
attributable to exposure to asbestos.  An 
explanation as to the criteria for a 
diagnosis of asbestosis or other asbestos 
related disease should be provided.  

3.  Following completion of these 
actions, the RO should review the 
evidence and determine whether the 
veteran's claim may now be granted.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


